Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-9, 12, 14-16, 20-22, 36, 42, 43, 54, and 64 are pending.
Claim 43 is withdrawn.
Claim 12 is currently amended.
Claims 1-9, 12, 14-16, 20-22, 36, 42, 54, and 64 are under examination on the merits.

Rejections Withdrawn
35 U.S.C. 112(a)
The rejection of claim 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of the claim amendments, dated 11/06/2020.

Rejections Maintained
35 U.S.C. 103
The rejection of claims 1-9, 14-16, 20-22, 36, and 42 under 35 U.S.C. 103 as being unpatentable over Wu et al. (US PG PUB 2009/0215992, publication date: 08/27/2009) in view of Barbas et al. (US PG PUB 2003/0175921, publication date: 09/18/2003) is maintained.

Response to Arguments
In Applicant Arguments, dated 11/06/2020, Applicant asserts that the claimed invention relates to the targeted delivery of a payload that is conjugated to a non-antigen binding second variable domain by a first variable domain that binds a specific antigen. The instantly claimed invention would not have been obvious over Wu et al., at least because Wu et al. primarily discuss bispecific molecules that bind two antigens of interest. Wu et al. is not concerned with antigen-specific targeting of drugs. Applicant further asserts that “Wu et al. is concerned with dual antigen-targeting bispecific molecules, while Barbas et al. describes non-antigen binding antibody molecules as carrier for small molecule compounds. It is readily apparent that these two references are related to non-analogous art. Because the antibody described in Barbas et al. has no antigen-binding activity, one concerned with the Wu et al. DVD-Ig for targeting two antigens of interest certainly would by no means be motivated to modify the second variable domain of the DVD-Ig with a non-antigen binding variable domain of Barbas et al. Otherwise, replacing the second variable domain in the DVD-Ig of Wu et al. with a catalytic antibody would defeat the very intended function of the DVD-Ig, simultaneously binding to two different antigens of interest. The additional reference cited by the Examiner, Bradshaw et al., provides nothing further that could remedy such deficiency in Wu et al. and Barbas et al.”
	Applicant arguments have been fully considered but are not deemed persuasive. According to MPEP 2141.01(a)(i), “[i]n order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is ‘analogous prior art’ for the purpose of analyzing the obviousness of the subject matter at issue. ‘Under the correct analysis, any need or problem KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that ‘[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.’ Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.” In the instant case, Wu et al. and Barbas et al. are deemed to be analogous art to the claimed invention. Even though the teachings of Wu et al. encompass the production of DVD-Ig molecules that bind multiple antigens, Wu et al. and Barbas et al. each encompass the treatment of cancers using antibody molecules. Therefore these inventions are in the same field of endeavor and qualify as analogous art to the claimed invention.
Applicant further asserts that “[e]ven assuming for the sake of discussion one would be motivated to modify the DVD-Ig of Wu et al. with the catalytic antibody described in Barbas et al. for conjugation of small molecules, the skilled artisan nonetheless would not reasonably expect that the modification would succeed. This is because the inner Fv of a DVD-Ig typically has diminished affinity for its antigen when compared to the corresponding IgG. Therefore, one would not anticipate that the catalytic activity of a catalytic antibody (e.g., h38C2) when used as the second variable domain in the DVD-Ig, which correlates with the conjugation efficiency, 
Applicant arguments have been fully considered but are not deemed persuasive. First assuming that the inner Fv of a DVD-Ig has diminished affinity for antigen, it is unclear how this dynamic would lead one of ordinary skill in the art to expect that the catalytic activity of a catalytic antibody would be diminished when used as the second variable domain of a DVD-Ig molecule. As indicated by Applicant catalytic antibodies generally do not function by binding antigen, so it is unclear how the catalytic activity of a catalytic antibody relates to the antigen affinity of a targeting antibody. Furthermore even though the claims recite a second variable domain that comprises a reactive residue, this recitation is interpreted to indicate that the claimed DVD molecule comprises a first and a second variable domain, wherein said second domain comprises a reactive residue, and said recitation is not interpreted as requiring the claimed DVD molecule comprises an inner Fv that is a catalytic antibody. In other words even if the catalytic activity of a catalytic antibody would be diminished when used as the inner Fv of a DVD-Ig molecule, the claims do not appear to require that a catalytic antibody occupies the inner Fv of a DVD-Ig molecule. Furthermore following a review of Walseng et al., it is not clear that in a non-DVD format that combined h38C2 (a catalytic antibody) with a targeting antibody, the catalytic activity of h38C2 is not well conserved. In fact at the Abstract, Walseng et al. teach that an h38C2/v9 (anti-CD3) bispecific antibody chemically programmed with hapten-folate is selective and potent against folate receptor 1-expressing ovarian cancer cells in vivo and in vitro.

Applicant’s arguments have been fully considered but are not deemed persuasive, at least because said alleged advantageous properties do not constitute surprising or unexpected properties that are sufficient to overcome the claim rejections under 35 U.S.C. 103. First given that one of the variable domains comprised within the claimed DVD-Ig molecule comprises a reactive amino acid residue, one of ordinary skill in the art would appreciate that a drug payload could easily be attached to said reactive amino acid residue to yield a defined and homogenous preparation of antibody-drug conjugate. Second assuming that drugs may be conjugated to the claimed DVD-Ig in aqueous buffer at physiological pH without the use of any additives or enzymes, it is not explained how such a conjugation protocol would constitute a surprising or unexpected properties that is sufficient to overcome the claim rejections under 35 U.S.C. 103. Lastly the ability to monitor the conjugation of a drug moiety to a reactive residue in the second variable region using a catalytic assay is not an advantageous property that is sufficient to 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NELSON B MOSELEY II/Examiner, Art Unit 1642